 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-15-50180-01-PHX-SPL
10                           Plaintiff,
11   v.                                                  ORDER OF DETENTION
12   Thomas Freeman,
                             Defendant.
13
14            A detention hearing on the Superseding Petition on Supervised Release was held on
15   January 25, 2019.
16            The Court Finds that the Defendant has knowingly, intelligently, and voluntarily
17   waived his right to a preliminary revocation hearing.
18            The Court Further Finds that the Defendant has failed to sustain his burden of proof
19   by clear and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that he is
20   neither a serious flight risk nor a danger to the community. United States v. Loya, 23 F.3d
21   1529 (9th Cir. 1994).
22            IT IS ORDERED that the Defendant shall be detained pending further order of the
23   court.
24            Dated this 25th day of January, 2019.
25
26
                                                                Honorable John Z. Boyle
27                                                              United States Magistrate Judge

28
